FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAJOS GAZDA,                                     No. 05-73986

               Petitioner,                       Agency No. A097-748-574

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Lajos Gazda, a native and citizen of Hungary, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion for a continuance, and review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo claims of due process violations in immigration proceedings.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1245-46 (9th Cir. 2008) (per curiam).

We deny the petition for review.

      The agency did not abuse its discretion in denying Gazda’s motion for a

continuance to allow for the adjudication of an I-130 visa petition that had been

filed on his behalf where the marriage the visa petition was based on had been

entered into while administrative removal proceedings were pending and Gazda

failed to provide any documentation to demonstrate that the marriage was entered

into in good faith. See 8 U.S.C. § 1255(e); see also Sandoval-Luna, 526 F.3d at

1247. Gazda’s contention that the IJ refused his proffered submission of

documentary evidence relating to the bona fides of his marriage is not supported by

the record.

      Gazda’s contention that the agency’s denial of a continuance violated due

process is unavailing. Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error for a due process violation).

      PETITION FOR REVIEW DENIED.




                                          2                                   05-73986